 



Exhibit 10.04
(SILICON IMAGE LOGO) [f29915f2991500.gif]
February 14, 2006
Noland Granberry
Dear Noland:
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you in
the position of Corporate Controller reporting to Robert Freeman starting
March 15, 2006. The terms of our offer and the benefits currently provided by
the Company are as follows:

1.   Your starting base salary will be $190,000.00 per year and will be subject
to annual review. You will receive a sign on bonus in the amount of $10,000.00
gross (before withholding for taxes and other deductions). The bonus is payable
within 30 days of start date. In addition, you will be eligible to participate
in the Silicon Image company-wide bonus program with an incentive target of 20%
of base salary (pro-rated for completed service), as well as regular health
insurance and other employee benefit plans established by the Company for its
employees from time to time. This offer is contingent on successful completion
of a Background Check.   2.   As an employee of the Company you will have access
to certain Company confidential information and you may, during the course of
your employment, develop certain information or inventions which will be the
property of the Company. During the period that you render services to the
Company, you agree to not engage in any employment, business or activity that is
in any way competitive with the business or proposed business of the Company.
You will disclose to the Company in writing any other gainful employment,
business or activity that you are currently associated with or participate in
that competes with the Company. To protect the interest of the Company, you will
need to sign the Company’s standard “Employee Inventions and Confidentiality
Agreement” as a condition of your employment. We wish to impress upon you that
we do not wish you to bring any confidential or proprietary material of any
former employer or to violate any other obligations you may have to your former
employer. You represent that your signing of this offer letter, agreement(s)
concerning stock options granted to you under the Plan (as defined below) and
the Company’s Employee Invention Assignment and Confidentiality Agreement and
your commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.   3.  
Management will recommend that the Board of Directors approve a grant to you of
stock options for 18,000 shares of the Company’s Common Stock. Subject to
satisfactory performance during the first six (6) months of employment you will
be granted an additional 7,000 shares of the Company’s Common Stock. The vesting
schedule for all options will be at a rate of 25% after the first 12 months of
employment, and thereafter, at 2.083% after each full succeeding month you are
employed by the Company. However, the grant of such options by the Company is
subject to the Board’s approval and this promise to recommend such approval is
not a promise of

 



--------------------------------------------------------------------------------



 



    compensation, and is not intended to create any obligation on the part of
the Company. Further details on the Company’s Option Plan and any specific grant
to you will be provided upon approval of such grant by the Board.

4.   This offer of employment is made to you in confidence, and we ask that you
not disclose its terms to anyone outside your immediate family. If you do
disclose any of its terms to such a family member, please caution him or her
that such information is confidential and must not be disclosed to anyone.

5.   While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason or no reason, at any time and without notice. Any statements or
representations to the contrary (and, indeed, any statements contradicting any
provision in this letter) should be regarded by you as ineffective. Further,
your participation in any stock option or benefit program is not to be regarded
as assuring you of continuing employment for any particular period of time.

6.   Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three business days of starting your new
position you will need to present documentation demonstrating that you have
authorization to work in the United States, If you have questions about this
requirement, which applies to U.S. citizens and non-U.S. citizens alike, you may
contact our Human Resource department.

7.   Please also note that due to United States export control laws, the Company
may need to make inquiries into your citizenship if you will have probable or
actual contact with certain technology and/or source code. Should the Company
determine that you will have probable or actual contact with certain technology
and/or source code, and should you be a citizen of an embargoed country under
United States export control laws, this may have a material effect on the terms
and conditions of your employment with the Company.

8.   You and the Company agree to submit to mandatory and exclusive binding
arbitration any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining equitable relief from a court having jurisdiction
over the parties. Such arbitration shall be conducted through the American
Arbitration Association in the State of California, Santa Clara County, before a
single arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The arbitrator must decide all disputes in accordance with California law
and shall have power to decide all matters, including arbitrability. You will
bear only those costs of arbitration you would otherwise bear had you brought a
covered claim in court. When the arbitrator has issued a decision, judgment on
that decision may be entered in any court having jurisdiction thereof. We each
understand and agree that we are waiving a trial by jury.

Silicon Image, Inc.     1060 E. Arques Avenue     Sunnyvale, CA 94085         T
 408.616.4000     F  408.830.9530     www.siliconimage.com

 



--------------------------------------------------------------------------------



 



9.   This offer will remain valid until Friday, February 17, 2006. If you decide
to accept our offer please sign the enclosed copy of this letter in the space
indicated and return it to the Human Resource department. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer and the attached documents. Should you have anything
else that you wish to discuss, please do not hesitate to call.       We look
forward to the opportunity to welcome you to Silicon Image, Inc.

Sincerely,
-s- Robert Freeman [f29915f2991501.gif]
Robert Freeman
Chief Financial Officer
My signature below indicates acceptance of the terms and conditions of this
offer and acknowledgement that I have read and understood the terms and
conditions of this offer.

             
/s/ Noland Granberry
  2/15/06   3/1/06  
 
         
Noland Granberry
  Date   Start Date

Silicon Image, Inc.     1060 E. Arques Avenue     Sunnyvale, CA 94085         T
 408.616.4000     F  408.830.9530     www.siliconimage.com

 